Citation Nr: 0941186	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-34 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for benign prostate 
hypertrophy (BPH).

2.  Entitlement to service connection for cellulitis, 
bilateral feet.

3.  Entitlement to service connection for Ménière's disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dizziness, to include as secondary to service-connected 
hearing loss.  

5.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.

6.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

7.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

9.  Entitlement to special monthly compensation based on aid 
and attendance / housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby F. Rasputnis, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945 and from May 1949 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim of entitlement to service connection for 
benign prostatic hypertrophy (BPH).

In January 2005, the Veteran raised a claim of entitlement to 
an increased rating for his constipation; although he 
received a notice letter (dated January 2005) regarding this 
claim, it has not been addressed in a rating decision.  In an 
April 2009 statement to VA, he raised a claim of entitlement 
to service connection for colitis.  These two claims are 
pending, see 38 C.F.R § 3.160(c) (2009), and are REFERRED to 
the RO for appropriate action.  

The following issues are addressed in the REMAND portion of 
the decision below: entitlement to service connection for 
cellulitis, bilateral feet; entitlement to service connection 
for Ménière's disease; whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for dizziness, to include as secondary to service-
connected hearing loss; entitlement to a rating in excess of 
10 percent for an anxiety disorder; entitlement to a rating 
in excess of 30 percent for bilateral hearing loss; 
entitlement to a rating in excess of 10 percent for tinnitus; 
entitlement to TDIU; and entitlement to special monthly 
compensation based on aid and attendance/housebound.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  These claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested symptoms of a 
BPH during active service or for many years thereafter.   

2.  The Veteran's current BPH is not shown to have been due 
to any event or incident of his service, including his 
service-connected constipation.


CONCLUSION OF LAW

BPH was not incurred in, or aggravated by, active service, 
and may not be presumed to have been so incurred or 
aggravated, nor proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

After carefully reviewing the record on appeal, the Board has 
concluded the notice requirements of VCAA have been satisfied 
with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in January 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection as well as the 
requirements for a claim of secondary service connection.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. Additional medical 
records and lay statements were subsequently added to the 
claims file.  

The Veteran was informed in a March 2006 letter as to how an 
appropriate disability rating and effective date would be 
assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has obtained 
records of treatment reported by the Veteran.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran 
received a general medical VA examination in May 1972 (also, 
in May 2004, he was afforded a VA examination for his 
constipation, which he has alleged is related to BPH).

Although no nexus opinion has been obtained on the issue 
of service connection for BPH, none is needed.  Such 
development is necessary only when the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009).  Because not all of these conditions 
have been met, as will be discussed below, a VA 
examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of BPH that emanates from 
service.  Consequently, the Veteran has not presented 
evidence indicating a nexus between this current condition 
and service.  Thus, there exists no reasonable possibility 
that a VA examination would result in findings favorable 
to the Veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Additionally, the Veteran has not advised VA of any records 
not affiliated with the claims file that would be pertinent 
to his claim, nor does the record raise this issue, so it is 
reasonably certain that any further efforts to obtain 
additional records would be irrelevant to his current claim. 
38 U.S.C.A. § 5103A (2009).  Although the Veteran has alleged 
that his service medical records were destroyed at a 1973 
fire at the National Personnel Records Center, there is no 
evidence of record to support this assertion.  The Veteran's 
service medical records were received by VA in April 1972 and 
are contained in the claims folder.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).  

Service Connection

The Veteran seeks service connection for BPH.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  

While the Veteran clearly has BPH, there is no competent 
evidence linking this disorder to either of his periods of 
active service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2009); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. 
App. 488, 495-97 (1997); also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Although the Veteran has a current diagnosis of BPH, the 
record is silent for any prostate symptoms until July 1996, 
twenty-five (25) years after the Veteran was discharged from 
service.  In 1996, the Veteran received VA treatment and his 
prostate was evaluated as mildly enlarged on the right side.  
No prostatic nodules were observed at that time.  The Veteran 
received a transrectal ultrasound in August 1996 which 
revealed some calcium deposits.  

The Veteran's service treatment records are silent for any 
mention of a prostate disorder.  Specifically: an August 1943 
examination record indicates that the Veteran's 
genitalia/rectum appeared normal; an October 1945 discharge 
(from his first term of service) examination record states 
that his genito-urinary system was normal; an annual 
examination in June 1957 indicates a normal rectal area; and 
a detailed examination for purpose of retirement (from second 
term of service), including a prostate and rectal 
examination, in July 1970 revealed a normal prostate.  
Although the Veteran was treated for a groin rash during 
service in August 1967, the record indicates that the 
condition was treated and resolved.  Further, the  Veteran 
was seen several times for skin rashes, on varying parts of 
the body, and reported (during service in January 1969 and in 
a May 1972 disability evaluation during which the condition 
was diagnosed as dermatitis) that the rashes were linked to 
winter weather and stress.    

The Veteran has alleged that BPH is related, in varying 
manners, to his constipation.  In a January 2005 letter, the 
Veteran stated that he did not have constipation until he 
began to experience prostate problems.  In a January 2005 
letter he stated a belief that BPH was related to 
constipation because he had noticed that when he was 
"urinating [he] can do #2 better than when [he] cannot 
urinate."  In April 2006, the Veteran submitted a notice of 
disagreement (with the RO's June 2005 rating decision) 
stating that BPH was a contributing cause of his 
constipation.  However, he stated on his VA-Form 9, dated 
October 2006, that the evidence supporting his claim for 
service connection could be found in his service treatment 
records.  He further explained (on the Form-9) that, while in 
service, he was treated for constipation with laxatives and 
the amount of laxatives necessary for his treatment steadily 
increased in relationship to his "growing prostate."

The Veteran also has attributed his constipation to other 
factors: in letters dated June and August 2003, he listed 
three separate medications taken for dizziness in 2001 and 
2003 and stated that he experienced constipation as a side 
effect of each; in a July 2004 statement, the Veteran stated 
that anxiety caused his constipation.  

The claims file reflects the following history in regard to 
the Veteran's medical history pertaining to constipation: a 
May 1956 service treatment note reflects that the Veteran 
complained of stomach problems and nervousness; at a May 1972 
VA examination, he reported that his bowels occasionally got 
"bound up" and that he self-treated that condition with 
licorice; the report of the May 1972 examination found that 
the Veteran's external genitalia and rectal area appeared 
normal; in May 2002, he denied any bowel or bladder problems 
during an evaluation for dizziness; in June 2002, he reported 
to a VA physician that he was experiencing constipation and 
believed it was due to a medication for dementia/memory loss; 
in July 2003, a treating physician noted that the Veteran had 
constipation, but denied any urinary problems.  An October 
2003 treatment note reflects that the Veteran complained, but 
did not display any symptoms, of constipation (the treating 
physician observed that he had 2-3 loose bowel movements per 
day).  

The Veteran was afforded a VA examination for his 
constipation in May 2004.  The record of that examination 
reflects that he reported experiencing constipation for the 
past five (5) to seven (7) years and was diagnosed with 
chronic constipation.  The examiner observed the Veteran's 
history of anxiety and opined it was likely that there was a 
relationship between that disorder and constipation.  The 
Veteran was granted service connection for constipation, 
secondary to anxiety, effective September 2004.  

As stated above, the Veteran has alleged that his prostate 
disorder developed during service and/or in relationship to 
constipation.  He also has attributed his constipation to 
anxiety, medications for dizziness, and medications for 
dementia/memory loss.  However, lay persons are not competent 
to opine as to medical etiology or render medical opinions.  
See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that the Veteran has reported concurrent 
constipation and BPH symptoms and observes that lay evidence 
is acceptable to prove symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by lay persons.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However the Veteran 
has provided conflicting accounts of symptomatology.  
Although the Veteran has reported to VA that his constipation 
symptoms are lessened when his prostate symptoms are 
relieved, he has also noted that his constipation is due to 
causes other than his prostate and reported to a physician in 
June 2003 that he experienced constipation in the absence of 
any prostate symptoms.  


The Veteran also has provided conflicting chronologies of his 
medical history, in regard to these two conditions, to 
treating physicians.  The Veteran's record reflects that he 
reported bowel symptoms in 1956 and 1972, twenty-four (24) 
years prior to the first medical evidence of a prostate 
condition.  However, the Veteran reported to a VA examiner in 
May 2004 that he had experienced constipation for five to 
seven years and he stated in a January 2005 letter that he 
did not have constipation until he began to experience 
prostate problems (claimed as beginning in service, but 
reflected by medical evidence as beginning in 1996).  The 
Court has held that the critical question, in determining the 
pertinence and materiality of a medical opinion based on a 
history supplied by a veteran, is whether that history was 
accurate and, as indicated above, the Veteran has given 
multiple, inconsistent versions of his medical history.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Despite the Veteran's statements about a relationship between 
BPH and constipation, there is no competent medical evidence 
of a linkage between the claimed prostate disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2008).  

Moreover, the Veteran is not shown to have manifested any 
prostate symptoms in service or until two and a half decades 
after discharge from service and the medical opinions of 
record (specifically those from 1972 and 2004) do not support 
a determination that the Veteran's BPH was incurred during, 
or as a result of, his service or that it is related to his 
(secondarily) service-connected constipation.  

Finally, in reaching its decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for BPH is denied.


REMAND

As an initial matter, the Board notes that the copy of a June 
2009 rating decision associated with the claims file is a 
copy submitted by the Veteran rather than a file copy.  While 
this case is in remand status, the RO should update the 
claims file and ensure that it reflects all adjudications and 
communications to and from the Veteran.  

In December 2007, the RO issued a rating decision denying the 
Veteran's claim of entitlement to a rating in excess of 10 
percent for an anxiety disorder.  The Veteran submitted a 
timely notice of disagreement (NOD) in April 2008, but the RO 
did not subsequently issue a statement of the case (SOC).  In 
June 2009 the RO issued another rating decision, again 
denying the claim for an increased rating for an anxiety 
disorder.  In July 2009, the Veteran submitted a copy of this 
rating decision to the RO and noted therein that the denial 
of this increased rating claim was "completely incorrect."  
The Veteran's  July 2009 statement is an NOD to the June 2009 
rating decision, in that it meets legal requirements for such 
a communication.  Gallegos v. Principi, 283 F. 3d 1309 (2002) 
[Observing that a valid Notice of Disagreement must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision, and; (5) be 
filed by the claimant or the claimant's representative.].  

In addition to denying the claim of entitlement to an 
increased rating for an anxiety disorder, the June 2009 
rating decision also denied the following claims: entitlement 
to service connection for cellulitis, bilateral feet; 
entitlement to service connection for Ménière's disease; 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dizziness, to include as secondary to service-connected 
hearing loss; entitlement to a rating in excess of 30 percent 
for bilateral hearing loss; entitlement to a rating in excess 
of 10 percent for tinnitus; entitlement to TDIU; and 
entitlement to special monthly compensation based on aid and 
attendance/housebound.  On the photocopy of the rating 
decision that was submitted by the Veteran in July 2009, he 
stated his disagreement with each of these denials.  Again, 
this communication constitutes a valid NOD.  

No Statement of the Case has been promulgated on any of the 
issues addressed in this remand.  Because the filing of the 
April 2008 NOD, as to the claim for increased rating of the 
anxiety disorder, and the July 2009 notices, as to all of the 
Veteran's claims addressed in this remand, triggered 
appellate review, these claims are presently remanded for the 
RO to prepare a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, the RO/AMC should 
issue to the Veteran a Statement of the 
Case, accompanied by notification of the 
Veteran's appellate rights, which 
addresses the issues of: entitlement to 
service connection for cellulitis, 
bilateral feet; entitlement to service 
connection for Ménière's disease; whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
dizziness, to include as secondary to 
service-connected hearing loss; 
entitlement to a rating in excess of 10 
percent for an anxiety disorder; 
entitlement to a rating in excess of 30 
percent for bilateral hearing loss; 
entitlement to a rating in excess of 10 
percent for tinnitus; entitlement to 
TDIU; and entitlement to special monthly 
compensation based on aid and 
attendance/housebound.  
The Veteran is reminded that to vest the 
Board with jurisdiction over these 
issues, a timely substantive appeal (VA 
Form 9) must be filed following the RO's 
issuance of the Statement of the Case.  
38 C.F.R. § 20.202 (2008).  If the 
Veteran perfects the appeal as to these 
issues, the RO/AMC must conduct any 
further appellate proceedings as are 
established by relevant statute, 
regulation, and precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issues. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


